Citation Nr: 0604337	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  04-25 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether an August 10, 1995, rating decision that denied 
entitlement to service connection for a skin rash contained 
clear and unmistakable error.

2.  Entitlement to an effective date prior to February 24, 
1997, for the award of service connection for polymorphous 
light eruption.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to 
December 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  The statutory and regulatory provisions at the time of 
the August 1995 rating decision were incorrectly applied.

2.  The veteran's claim for entitlement to service connection 
for a skin rash was received by the RO on November 30, 1994. 


CONCLUSIONS OF LAW

1.  The August 1995 rating decision contains clear and 
unmistakable error in denying entitlement to service 
connection for a skin rash.  38 C.F.R. § 3.105(a) (2005).

2.  The criteria for an effective date of November 30, 1994, 
for the grant of service connection for polymorphous light 
eruption, have been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an August 10, 1995, rating decision, the RO denied 
entitlement to service connection for a skin rash, to include 
as due to Agent Orange exposure.  The veteran was notified of 
this determination and of his appellate rights by letter 
dated August 15, 1995, and he did not appeal.  Accordingly, 
the August 1995 determination by the RO is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302(a), 20.1103 (2005).

The law provides that previous determinations that are final 
and binding, including decisions of service connection, will 
be accepted as correct in the absence of clear and 
unmistakable error (CUE).  Where evidence establishes such 
error, however, the prior decision will be reversed or 
amended.  38 C.F.R. § 3.105(a).  

The Court has held that for there to be a valid claim of CUE, 
there must have been an error in the prior adjudication of 
the claim.  See Russell v. Principi, 3 Vet. App. 310, 313 
(1992) (en banc).  Either the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
improperly applied.  Id.  CUE is error that is undebatable so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made.  Id. at 313-14.  A determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Id. at 314.  

CUE is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts: it is not mere misinterpretation of facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
error must be one that, had it not been made, would have 
manifestly changed the outcome at the time that it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  See Bustos 
v. West, 179 F.3d 1378, 1380-81 (Fed. Cir.) (explaining that 
to prove the existence of CUE, a claimant must show that an 
error occurred that was outcome-determinative, that is, an 
error that would manifestly have changed the outcome of the 
prior decision).  To simply claim CUE on the basis that 
previous adjudication had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The veteran essentially contends that CUE exists in the 
August 1995 rating decision at issue because the very same 
skin condition that was granted service connection in August 
1997 existed in August 1995 and that the correction of such 
an error would warrant a grant of service connection 
effective November 29, 1994, the date of the original claim.  
While such an argument appears to be an assertion that the 
previous adjudicator improperly weighed and evaluated the 
evidence, a review of the August 1997 rating decision in 
which the RO granted service connection indicates the 
evidence before the RO at that time was identical to the 
evidence before the RO at the time of the August 1995 
adjudication.  Most significantly, the evidence included the 
report of a December 1994 VA examination and the service 
medical records, which in conjunction served as the basis for 
a grant of service connection in August 1997.  

It cannot be ignored in this case that the August 1997 VA 
adjudicator who granted service connection certified that CUE 
had been committed and that 

[e]ntitlement to service connection 
should have been granted for polymorphous 
light eruption as it appeared in the 
service medical records.  Each assigned 
effective date of this corrected rating 
corresponds to the date from which 
benefits would have been payable if it 
had been made on the date of the reversed 
decision (38 C.F.R. § 3.400(k)). 

However, the RO assigned the date of receipt of the claim 
received on February 24, 1997, as the effective date for the 
grant of service connection, rather than the date of receipt 
of the original claim in 1994.  

The August 1995 rating decision determined that the veteran's 
skin disorder was a congenital or developmental defect, 
despite no competent evidence of characterizing the skin 
disorder as such.  Conversely, the RO found in its August 
1997 rating decision, based on the same facts considered in 
1995, that the service 


medical records documented skin complaints associated with 
light exposure and that such a disorder was found in the 1994 
VA examination.  See 38 C.F.R. § 3.303 (2005).  In other 
words, with precisely the same limited evidence of record, 
there appears to be no reasonable basis for the difference in 
conclusion reached by the August 1995 rating decision than 
that reached by the August 1997 rating decision - other than 
the existence of CUE as certified by the August 1997 rating 
decision.  Accordingly, the August 10, 1995, rating decision 
denying service connection for polymorphous light eruption 
was clearly and unmistakably erroneous.

The date of entitlement to an award of service connection is 
the day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2005).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2005).  

In the instant case, the veteran's claim for entitlement to 
service connection for a rash was received on November 30, 
1994.  Since the claim was not received within one year of 
service separation, the effective date for service connection 
would be the date of receipt of claim or date entitlement 
arose, whichever is later.  Accordingly, an effective date of 
November 30, 1994, the date of receipt of the veteran's 
original claim is warranted.

As this decision is a grant of the benefit sought on appeal, 
a discussion of the Veterans Claims Assistance Act of 2000 
and the effect it had on the veteran's claim is not needed.

ORDER

Based on a finding of CUE in an August 1995 rating decision, 
an effective date of November 30, 1994, for the award of 
service connection for polymorphous light eruption is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits. 



___________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


